Justice SAYLOR,
dissenting.
I respectfully dissent.
The allocatur stage is normally reserved for making the threshold determination of whether or not to grant discretionary review. See Supreme Court IOP § 5C. Thus, I continue to believe that the use of per curiam orders effectuating reversals on the merits at this stage should be re*154served for a very narrow set of clear-cut cases, in which there is directly relevant authority that indisputably controls the point in question. Accord Supreme Court IOP § 3B(5); County of Berks v. Int’l Bhd. of Teamsters Local Union No. 429, 600 Pa. 128, 963 A.2d 1272, 1272-73 (2009) (Saylor, J., dissenting). In my view, the majority’s citation to Kvaerner Metals Division of Kvaerner U.S., Inc. v. Commercial Union Insurance Company, 589 Pa. 317, 908 A.2d 888, 897 (2006), does not satisfy the above standard, since that case is not directly on point. Moreover, the accompanying parenthetical that generally discusses the dichotomy of ambiguous and unambiguous insurance policy language falls far short of the necessary explanation of the decision’s controlling significance here.
Chief Justice CASTILLE joins this Dissenting Statement.